DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/23/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims and remarks filed on 8/23/2021. Claims 1-9, 11-16 and 18-21 are pending and have been examined. 

Response to Amendment
Claims 1, 11, 12, 15 and 19 were amended by applicant, claims 10 and 17 were cancelled, and claim 21 was added in the amendment. Thus, claims 1-9, 11-16 and 18-21 are pending. 
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 112(b) previously set forth in the final office action mailed on 7/192021, as documented below.

Response to Arguments
Applicant's arguments filed 8/23/2021 with respect to the rejections of claims 10-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The cancellation of claim 10 renders the rejection of that claim under 35 U.S.C. 112(b) moot.
Applicant's arguments filed 8/23/2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been carefully and fully considered, but are not persuasive. Applicant’s amendments and newly-added claim have necessitated the claim rejections under 35 U.S.C. 103 discussed below. 
As a preliminary matter, the examiner notes that, contrary to applicant’s statement “Claims 1-9 and 11-21 are all the claims presently pending in the application” (applicant’s remarks, page 7), claims 10 and 17 were cancelled in the amendment filed 8/23/2021. Thus, as noted above, 1-9, 11-16 and 18-21 are pending. 
The cancellation of claims 10 and 17 renders the rejections of those claims under 35 U.S.C. 103 moot. However, as noted below, the subject matter of cancelled claims 10 and 17 has been incorporated into independent claims 1, 15 and 19. As discussed below, the features of pending claims 1-9, 11-16 and 18-21 are taught by the combination of the previously-cited Sakaguchi, Jin and Schuyler references.
With reference to amended claim 1, Applicant alleges “Sakaguchi in view of Jin and Schuyler does not teach or suggest ‘further comprising: determining a criticality of each neuron in the neural network; and selectively applying N-MR at the neuron level for a neuron having an importance higher than a predetermined threshold, the neuron being a critical neuron’, as recited in exemplary claim 1.” (applicant’s remarks, page 7, emphasis in original).

With continued reference to Schuyler, apparent reference to embodiments disclosed in Applicant’s specification, and features recited in unspecified dependent claims, but not features recited in the independent claims, Applicant states “the [Schuyler] paper does not teach or suggest executing a neural network program and one or more checker neural networks on an available computational hardware component and during training, determining a correlation of the checker neural network; and indicating a possible fault if a violation occurs, as determined by an accuracy recorder” (applicant’s remarks, page 8, referencing features recited in dependent claims 2, 16 and 19). 
Then, applicant paraphrases and characterizes the independent claims by stating “the claimed invention determines a criticality of each neuron in the neural network and selectively applies N-MR at the neuron level for a neuron having an importance higher than a predetermined threshold” and then paraphrases new dependent claim 21 by asserting “Then, the claimed invention splits critical neuron into two neurons and an output of the two neurons is be combined via a coalescer to check for a fault.” (applicant’s remarks, page 8, emphasis in original, characterizing language of claim 21). 
Accordingly, applicant appears to argue that the newly presented claim limitation that was added to each of independent claims 1, 15 and 19 in the amendment filed on 8/23/2021, features recited in dependent claims 2, 16, 19 and 21, are not disclosed or taught in the portions of the Sakaguchi, Jin and Schuyler references applied to claims 1-20 in the previous Office Action. 
Regarding applicant’s argument that the newly presented claim limitation that was added to each of claims 1, 15 and 19 (from cancelled claims 10 and 17) in the amendment filed on 8/23/2021, i.e., “determining a criticality of each neuron in the neural network; and selectively applying N-MR at the neuron level for a neuron having an importance higher than a predetermined threshold, the neuron being a critical neuron” is not taught by the combination of Sakaguchi, Jin and Schuyler (applicant’s remarks pages 7-8), the examiner disagrees and points applicant to the below discussion of Sakaguchi, Jin and Schuyler.
First, regarding the above-noted assertion that “Schuyler does not teach or suggest anything about selective N modular redundancy (N-MR) applied only to critical computations”, the examiner notes that this limitation is not recited in any of the pending claims. 
Second, with regard to the assertion that the cited references do not teach or suggest the limitation “determining a criticality of each neuron in the neural network; and 
With continued reference to the above-noted “determining criticality” limitation, the examiner further points to pages 46, 87 and 190 of Jin, which disclose “estimat[ing] the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place.” [i.e., estimating/determining criticality/relevance/importance of each neuron/unit in the network], “changing the weights and biases of all neurons until the network produces the desired output within a given error threshold” [i.e., a predetermined threshold], “estimated the relevance of neuron nodes and then remove the least important ones … the relevance of a unit is defined as the error [i.e., neuron importance is defined as error] when the unit is removed minus the error when it is left in place” [i.e., a relevant/important neuron is not removed as is a critical/important neuron] and a “criterion for all network structures [i.e., including neurons of the network], where the … error has achieved a reasonably small 
The examiner also points to FIGs. N-MR-1-3 on page 5 of Schuyler, which collectively depict an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” and to page 7 of Schuyler, which explicitly discloses that “We vary the amount of N-MR” [i.e., selective N-MR applied to a hidden level of a neural network for a hidden neuron].
Further, as detailed below, the combination of Sakaguchi, Jin and Schuyler (i.e., Sakaguchi in view of Jin and further in view of Schuyler) teaches the limitations of amended independent claims 1, 15 and 19. 
Moreover, regarding applicant’s above-noted general assertions regarding features recited in dependent claims 2, 16, 19 and 21, as discussed below, the combination of Sakaguchi, Jin and Schuyler teaches the limitations of dependent claims 2-14, 16-18 and 20, and newly-added dependent claim 21. 
Applicant’s amendments and new claim have necessitated the claim rejections under 35 U.S.C. 103 discussed below.

EXAMINER’S NOTE: As indicated in the previous Office Action, Claim 19 is directed to a "computer program product for N modular redundancy (N-MR) for neural networks, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer". According to the original specification of the applicant, the utilization computer-readable storage medium is limited to non-transitory machine readable media 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 2019/0130245 A1, hereinafter “Sakaguchi”) in view of non-patent literature Jin (“Autonomously Reconfigurable Artificial Neural Network on a Chip”, Diss. University of Pittsburgh, 2010: i-230”, hereinafter “Jin”) and further in view of non-patent literature Schuyler, Eldridge and Joshi, Ajay ("Exploiting hidden layer modular redundancy for fault-tolerance in neural network accelerators." (2015): 1-12, hereinafter “Schuyler”). Based upon the earlier publication date of the Schuyler reference, January 30, 2015, which is before the effective filing date of this application, i.e., November 8, 2017, it constitutes prior art under 35 U.S.C. 102(a)(1). Also, while the applied Schuyler reference is co-authored by an inventor of the instant application, Eldridge Schuyler, the 35 USC § 102(b)(1)(A) exception does not apply because the reference was authored in part by Ajay Joshi, who is not named as an inventor of the  
With respect to claim 1, Sakaguchi discloses the invention as claimed including a computer-implemented N modular redundancy (N-MR) method for neural networks (see, e.g., paragraphs 30, 35, 47 and 181, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed” [i.e., a 3/N modular redundancy technique/method for triplexing/replicating modules/units/neurons], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied” [i.e., for neural networks], “an arithmetic operation method for a neural network” [i.e., a method for neural networks], “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer.” [i.e., a computer-implemented method]), the method comprising:
selectively replicating a neural network (see, e.g., paragraphs 30 and 146, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system” [i.e., a 3/N modular redundancy technique/method for selectively triplexing/replicating modules/units/neurons for achieving further reliability], “in the convolutional neural network, if the input data and the filter coefficient (weighting coefficient) are made by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation (see, e.g., paragraphs 35, 37, 80-81, 129 and 179, “to perform arithmetic operations of a neural network, it is required to enhance the reliability of the arithmetic operations”, “a specific part of bits among all the bits of data is made redundant in arithmetic operations of the neural network”, “the reason why the high-order bits are selected as specific bits to be made redundant is that, for example, it is highly probable that the high-order bits are important bits as compared with other bits … the order of the bit string may be rearranged such that a predetermined bit is made redundant”, “processor 20 performs predetermined arithmetic process and control process.” [i.e., selective modular redundancy applied to predetermined arithmetic operations/processes/computations], “examples of triplexing have been described as an example of multiplexing (redundancy). However, as long as multiplexing (redundancy) is possible, multiplexing (redundancy) is not restricted to triplexing but other modes of multiplexing (redundancy) can be adopted, for example, by raising the multiplicity.” [i.e., 3 or other modes, selective N modular redundancy]) ... ; and …
executing a neural network program ... on an available computational hardware component (see, e.g., paragraphs 35, 112, 178 and 181, “in an arithmetic 
further comprising … selectively applying N-MR at the neuron level (see, e.g., paragraphs 30, 35 and 143, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., selectively applying 3/N modular redundancy (3/N-MR) for triplexing/replicating at the module/unit/neuron level], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied”, “the neuron is constituted by a multiplier” [i.e., at the neuron level]).
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose selectively replicating a neural network by employing … a checker neural network ... applied only to a predetermined computation … ; and 
when the checker neural network is employed, executing … at least one checker neural network on an available computational hardware component, and
wherein the checker neural network is virtualized such that an accelerator connected to the checker neural network is time-multiplexed, 
further comprising: 
determining a criticality of each neuron in the neural network; and … 
a neuron having an importance higher than a predetermined threshold, the neuron being a critical neuron.
In the same field, analogous art Jin teaches selectively replicating a neural network (see, e.g., pages 29, 55, 167 and 201, “replicating a seed network, to enhance partial fault tolerance (PFT) of ANNs [artificial neural networks] … requires a large amount of redundancy even if the size of the seed network (which get replicated) is kept minimal”, “Replicating a seed network also requires a large amount of redundancy”, “given the prominent footprint percentage of neuron units in ARANN [Autonomously Reconfigurable ANN], it would be very convenient and cost-effective to achieve a higher level full-system fault-tolerance, by replicating all other components (e.g., controller, memories, or other logics) in a conventional triple modular redundant manner … for a centralized neural network design, it is … expensive to replicate a large portion of the ANN system” and “some inactive neurons will be gradually removed or certain synaptic weights will be eliminated in a selective and orderly fashion.” [i.e., selectively, cost-effectively replicating components/neurons/weights of a neural network]) by employing … a checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers applied only to a predetermined computation (see, e.g., pages 28, 84, 137 and 169, “removing nodes that do not significantly affect the network and add new nodes that share the load of the more critical nodes in the network … some of the weights in the network are indeed critical”, “A multiply-add block is supposed to receive the plurality of inter-neuron transferred information and corresponding predetermined weights, and to be able to provide an output” [i.e., predetermined weights for a block/computation to provide output], “Among all of ANN's functionalities, two most important and widely identified tasks are pattern recognition (also known as classification) and regression” [i.e., for neural network nodes and predetermined weights applied to an existing, predetermined functionality/task/computation]) ... ; and
when the checker neural network is employed, executing … at least one checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers on an available computational hardware component (see, e.g., pages 38 and 199, “augment the performance of hardware implementation of artificial neural networks by sufficiently utilizing the available resources on modern FPGAs”, “Instead of preparing a lot of identical redundant hardware components … ARANN would be capable of dynamically determining an optimal ANN structure and synaptic connections, as well as adaptively finding and incorporating available neuron resources to maintain the best achievable performance of the affected ANN system” [i.e., on an available resource/hardware component]), and
wherein the checker neural network is virtualized such that an accelerator connected to the checker neural network is time-multiplexed (see, e.g., pages 7, 57, 59, 103, 123, 143-145 and 176, “we propose a ‘neuron virtualization’ by abstracting away the direct connections between ANN [artificial neural network] controller and all , 
further comprising:
determining a criticality of each neuron in the neural network (see, e.g., page 87, “estimated the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place.” [i.e., ; and … 
a neuron having an importance higher than a predetermined threshold, the neuron being a critical neuron (see, e.g., pages 46, 87 and 190, “changing the weights and biases of all neurons until the network produces the desired output within a given error threshold” [i.e., a predetermined threshold], “estimated the relevance of neuron nodes and then remove the least important ones … the relevance of a unit is defined as the error [i.e., neuron importance is defined as error] when the unit is removed minus the error when it is left in place” [i.e., a relevant/important neuron is not removed as is a critical/important neuron], “criterion for all network structures [i.e., including neurons of the network], where the … error has achieved a reasonably small value (in this study 1% threshold is used).” [i.e., neuron having importance/error higher than a threshold]).
Sakaguchi and Jin are analogous art because they are both directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN 
Although Sakaguchi in view of Jin substantially teaches the claimed invention, Sakaguchi in view of Jin is not relied on to teach selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) and
selectively applying N-MR at the neuron level for a neuron.
In the same field, analogous art Schuyler teaches selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) (Paragraph 27 of applicant’s specification discloses that “the critical N-MR splits the H-1 neuron into a first neuron H-1a and a second neuron H-1b which are run and checked via a coalescer 408 for a fault-tolerant output In other words, the critical neuron (H-1) is split into two neurons (i.e., dual modular redundancy or N-MR with N == 2). Such splitting into two nodes produces a more fault-tolerant system.” Therefore, “selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR)”, under the broadest reasonable interpretation (BRI), is any neural network replication that employs either a checker neural network or N modular redundancy (N-MR) technique for splitting 
selectively applying N-MR at the neuron level for a neuron (see, e.g., FIGs. N-MR-1-3 on page 5 depicting an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” and page 7, “We vary the amount of N-MR” [i.e., selective N-MR applied to a hidden level of a neural network for a hidden neuron]).
Sakaguchi, Jin and Schuyler are analogous art because they are each directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, Jin, pages 3, 30 and 71, and Schuyler, pages 6 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi in view of Jin to incorporate the teachings of Schuyler to provide a neural network accelerator that exploits modular redundancy for fault-tolerance (See, e.g., Schuyler, pages 1 and 6). Doing so would have allowed Sakaguchi in view of Jin to leverage CMOS scaling for improved performance and to use N-MR to leverage the potential for fault-tolerance in 

With respect to independent claim 15, Sakaguchi discloses the invention as claimed including an N modular redundancy (N-MR) system for neural networks (see, e.g., paragraphs 30, 35 and 190, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., a 3/N modular redundancy system for triplexing/replicating modules/units/neurons], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied” [i.e., for neural networks], “a system stands for a collection of a plurality of constituent members (e.g., devices and modules (parts)” [i.e., a system]), said system comprising:
a processor; and a memory (see, e.g., paragraph 183, “In the computer 1000, a central processing unit (CPU) 1001, a read only memory (ROM) 1002, and a random access memory (RAM) 1003 are interconnected through a bus 1004” [i.e., processor and a memory]), the memory storing instructions to cause the processor to perform (see, e.g., paragraphs 113 and 185, “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer”, “computer 1000 configured as described above, for example, the aforementioned series of the processes is performed in such a manner that the CPU 1001 loads a program stored in the recording unit 1008 to the RAM 1003 via the 
selectively replicating a neural network (see, e.g., paragraphs 30 and 146, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system” [i.e., a 3/N modular redundancy technique/method for selectively triplexing/replicating modules/units/neurons for achieving further reliability], “in the convolutional neural network, if the input data and the filter coefficient (weighting coefficient) are made redundant (for example, triplexed), further reliability of the data can be achieved … the present technology is applied to the convolutional neural network such that only a more important specific bit (for example, the high-order bit) among all the bits is made redundant … as compared with a case where all the bits are made redundant” [i.e., selectively replicating/triplexing more important components of a neural network]), by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation (see, e.g., paragraphs 35, 37, 80-81, 129 and 179, “to perform arithmetic operations of a neural network, it is required to enhance the reliability of the arithmetic operations”, “a specific part of bits among all the bits of data is made redundant in arithmetic operations of the neural network”, “the reason why the high-order bits are selected as specific bits to be made redundant is that, for example, it is highly probable that the high-order bits are important bits as compared with other bits … the order of the bit string may be rearranged such that a predetermined bit is made redundant”, “processor 20 performs predetermined arithmetic ; and ...
executing a neural network program ... on an available computational hardware component (see, e.g., paragraphs 35, 112, 178 and 181, “in an arithmetic processing device configured to perform arithmetic operations of a neural network”, “arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input”, “neural network processing unit 17 in the arithmetic processing device 10 (FIG. 8) performs arithmetic operations of the neural network”, “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer. Herein, the computer includes a computer built into dedicated hardware” [i.e., executing/performing arithmetic operations of a neural network program on an available arithmetic processing device/equipment/computational hardware component])
further comprising … selectively applying N-MR at the neuron level (see, e.g., paragraphs 30, 35 and 143, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of 
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose selectively replicating a neural network by employing … a checker neural network ... applied only to a predetermined computation ... ; and
when the checker neural network is employed, executing … at least one checker neural network on an available computational hardware component, and
wherein the checker neural network is virtualized such that an accelerator connected to the checker neural network is time-multiplexed, 
further comprising: 
determining a criticality of each neuron in the neural network; and … 
a neuron having an importance higher than a predetermined threshold, the neuron being a critical neuron.
In the same field, analogous art Jin teaches selectively replicating a neural network (see, e.g., pages 29, 55, 167 and 201, “replicating a seed network, to enhance partial fault tolerance (PFT) of ANNs [artificial neural networks] … requires a large amount of redundancy even if the size of the seed network (which get replicated) is kept minimal”, “Replicating a seed network also requires a large amount of redundancy”, “given the prominent footprint percentage of neuron units in ARANN [Autonomously Reconfigurable ANN], it would be very convenient and cost-effective to achieve a higher by employing … a checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “employing … a checker neural network”, under the BRI, is using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using a checker) … to guarantee continuous checking of results”, “neural operations are performed in the codeword space and, then, results are checked” [i.e., employ/use a checker neural network]) … applied only to a predetermined computation (see, e.g., pages 28, 84, 137 and 169, “removing nodes that do not significantly affect the network and add new nodes that share the load of the more critical nodes in the network … some of the weights in the network are indeed critical”, “A multiply-add block is supposed to receive the plurality of inter-neuron transferred information and corresponding predetermined weights, and to be able to provide an output” [i.e., predetermined weights for a ; and
when the checker neural network is employed, executing … at least one checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “executing … at least one checker neural network”, under the BRI, is executing or using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using a checker) … to guarantee continuous checking of results”, “neural operations are performed in the codeword space and, then, results are checked” [i.e., execute/use a checker neural network]) on an available computational hardware component (see, e.g., pages 38 and 199, “augment the performance of hardware implementation of artificial neural networks by sufficiently utilizing the available resources on modern FPGAs”, “Instead of preparing a lot of identical redundant hardware components … ARANN would be capable of dynamically determining an optimal ANN structure and synaptic connections, as well as adaptively finding and incorporating available neuron , and
wherein the checker neural network is virtualized such that an accelerator connected to the checker neural network is time-multiplexed (see, e.g., pages 7, 57, 59, 103, 123, 143-145 and 176, “we propose a ‘neuron virtualization’ by abstracting away the direct connections between ANN [artificial neural network] controller and all physical neuron units, and inserting a flexible V2P neuron mapping block” [i.e., virtualized neural network], “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using a checker) … to guarantee continuous checking of results”, “neural operations are performed in the codeword space and, then, results are checked” [i.e., the checker neural network] “we propose a Cache-Accelerated Adaptive Physical Neuron Allocation approach”, “the Cache-Accelerated V2P Mapper [Virtual-to-Physical neuron mapper, i.e., virtualized neural network] seems to be a good design choice in our experiments” [i.e., an accelerator is connected to the checker neural network], “we propose and implement a Bidirectional Time-Multiplexed Reusable ANN (BRANN) architecture to maximize the system's resource utilization by reusing neuron units for both the hidden layer and the output layer.”, “With those enhanced multi-purpose computational neuron nodes and the sophisticated time-multiplexing control techniques, this design option only requires around 1/3 logic resource … we … incorporated a set of independent, time-multiplexed, multi-purpose neuron nodes.”, “we proposed a bidirectional time-multiplexed neuron-reusable neural network design” [i.e., nodes and logic of the , 
further comprising:
determining a criticality of each neuron in the neural network (see, e.g., page 87, “estimated the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place.” [i.e., determine criticality/relevance/importance of each neuron/unit in the network]); and … 
a neuron having an importance higher than a predetermined threshold, the neuron being a critical neuron (see, e.g., pages 46, 87 and 190, “changing the weights and biases of all neurons until the network produces the desired output within a given error threshold” [i.e., a predetermined threshold], “estimated the relevance of neuron nodes and then remove the least important ones … the relevance of a unit is defined as the error [i.e., neuron importance is defined as error] when the unit is removed minus the error when it is left in place” [i.e., a relevant/important neuron is not removed as is a critical/important neuron], “criterion for all network structures [i.e., including neurons of the network], where the … error has achieved a reasonably small value (in this study 1% threshold is used).” [i.e., neuron having importance/error higher than a threshold]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Sakaguchi in view of Jin substantially teaches the claimed invention, Sakaguchi in view of Jin is not relied on to teach selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) and
selectively applying N-MR at the neuron level for a neuron.
In the same field, analogous art Schuyler teaches selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) … that is performed via splitting nodes (as indicated above, “selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR)”, under the BRI, is any neural network replication that employs either a checker neural network or N modular redundancy (N-MR) technique for splitting or replicating any neuron or node of the neural network, such as N-MR performed by splitting or replicating any neuron or node of the neural network) (see, e.g., FIGs. N-MR-1-3 on page 5 depicting an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” and pages 7 and 11, “We vary the amount of N-MR” [i.e., selectively replicating a neural network by employing selective N-MR], “N-MR is a preliminary step to leverage the potential for fault-tolerance in neural networks … Splitting important neurons … Run-time splitting of important nodes” [i.e., selective replication of important neurons/nodes by employing N-MR that is performed via splitting neurons/nodes]) and 
selectively applying N-MR at the neuron level for a neuron (see, e.g., FIGs. N-MR-1-3 on page 5 depicting an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” and page 7, “We vary the amount of N-MR” [i.e., selective N-MR applied to a hidden level of a neural network for a hidden neuron]).
Sakaguchi, Jin and Schuyler are analogous art because they are each directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, Jin, pages 3, 30 and 71, and Schuyler, pages 6 and 12).


Regarding claim 11, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 1.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the criticality is determined statically by an analysis of the neural network to determine which neurons contribute maximally to an overall network output.
In the same field, analogous art Jin teaches wherein the criticality is determined statically by an analysis of the neural network to determine which neurons contribute maximally to an overall network output (see, e.g., page 87, “estimated the relevance of neuron nodes and then remove the least important ones … where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place.” [i.e., criticality/relevance/importance of each neuron/unit determine statically by analyzing the network to determine which neurons/units 

Regarding claim 12, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 1.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the critical neuron is split into two neurons and an output of the two neurons is to be combined via a coalescer to check for a fault.
In the same field, analogous art Jin teaches wherein the critical neuron is split into two neurons (see, e.g., pages 3, 55 and 167, “Dual Modular Redundancy (DMR)”, “dual or triple modular redundancy” [i.e., dual modular redundancy splits modules/units into two neurons], “given the prominent footprint percentage of neuron units in ARANN [i.e., including the critical neuron unit], it would be very convenient and cost-effective to achieve a higher level full-system fault-tolerance, by replicating” [i.e., neuron is replicated/split into two neurons]) and an output of the two neurons is to be combined via a coalescer to check for a fault (paragraph 28 of applicant’s specification discloses “The Coalescer may be an averaging unit (alternatively accomplished by dividing outgoing weights from replicated neurons by N), a majority vote, and/or an equality checker”. Aside from the above-noted language, applicant’s specification does not define or provide examples of “a coalescer”. Therefore, “a 

Regarding claim 13, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 12.
Sakaguchi further discloses wherein the coalescer includes at least one of:
an averaging unit; a median unit; a majority vote; and an equality checker that repeats a computation of the two neurons until equality is reached (see, e.g., paragraphs 31-32, “In this triple modular redundancy, three units with the same function are equipped and processing results thereof are passed through a majority voting element (VOTER), such that a processing result in which two or more of the processing results match is selected … Each unit performs a process on the same input and  

Regarding claims 14 and 18, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 1 and the system of claim 15.
Sakaguchi further discloses embodied in a cloud-computing environment (see, e.g., paragraph 191, “the present technology can employ a cloud computing configuration” [i.e., embodied in a cloud-computing environment/configuration].)

With regard to independent claim 19, Sakaguchi discloses the invention as claimed including a computer program product (see, e.g., paragraphs 184 and 186-187, “drive 1010 drives a removable recording medium 1011 such as a magnetic disk, an optical disc, a magneto-optical disk, or a semiconductor memory”, “the program executed by the computer 1000 (CPU 1001) can be provided by being recorded in the removable recording medium 1011 serving as a package medium”, “In the computer 1000, the program can be installed to the recording unit 1008 via the input/output interface 1005 by mounting the removable recording medium 1011 in the drive 1010” [i.e., a computer program product/1011]) for N modular redundancy (N-MR) for neural networks (see, e.g., paragraphs 30 and 35, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., for 3/N modular redundancy for triplexing/replicating modules/units/neurons], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied” [i.e., for neural networks]), the computer program product comprising a computer-readable storage medium (see, e.g., paragraph 184, “drive 1010 drives a removable recording medium 1011 such as a magnetic disk, an optical disc, a magneto-optical disk, or a semiconductor memory” [i.e., a computer-readable storage medium]) having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (see, e.g., paragraph 186, “the program executed by the computer 1000 (CPU 1001) can be provided by being recorded in the removable recording medium 1011 serving as a package medium”):
selectively replicating a neural network (see, e.g., paragraphs 30 and 146, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system” [i.e., a 3/N modular redundancy technique/method for selectively triplexing/replicating modules/units/neurons for achieving further reliability], “in the convolutional neural network, if the input data and the filter coefficient (weighting coefficient) are made redundant (for example, triplexed), further reliability of the data can be achieved … the present technology is applied to the convolutional neural network such that only a more important specific bit (for example, the high-order bit) among all the bits is made redundant … as compared with a case where all the bits are made redundant” [i.e., selectively replicating/triplexing more important components of a neural network]), by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation (see, e.g., paragraphs 35, 37, 80-81, 129 and 179, “to perform arithmetic operations of a neural network, it is required to enhance the reliability of the arithmetic operations”, “a specific part of bits among all ; and …
executing a neural network program ... on an available computational hardware component (see, e.g., paragraphs 35, 112, 178 and 181, “in an arithmetic processing device configured to perform arithmetic operations of a neural network”, “arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input”, “neural network processing unit 17 in the arithmetic processing device 10 (FIG. 8) performs arithmetic operations of the neural network”, “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer. Herein, the computer includes a computer built into dedicated hardware” [i.e., executing/performing arithmetic operations of a neural network program  
further comprising … selectively applying N-MR at the neuron level (see, e.g., paragraphs 30, 35 and 143, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., selectively applying 3/N modular redundancy (3/N-MR) for triplexing/replicating at the module/unit/neuron level], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied”, “the neuron is constituted by a multiplier” [i.e., at the neuron level]).
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose selectively replicating a neural network by employing … a checker neural network ... applied only to a predetermined computation … ; and 
when the checker neural network is employed, executing … at least one checker neural network on an available computational hardware component, and
wherein the checker neural network is virtualized such that an accelerator connected to the checker neural network is time-multiplexed, 
further comprising: 
determining a criticality of each neuron in the neural network; and … 
a neuron having an importance higher than a predetermined threshold, the neuron being a critical neuron.
In the same field, analogous art Jin teaches selectively replicating a neural network (see, e.g., pages 29, 55, 167 and 201, “replicating a seed network, to enhance by employing … a checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “employing … a checker neural network”, under the BRI, is using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using a checker) … to guarantee continuous checking of results”, “neural operations are performed in the codeword space and, then, results are checked” [i.e., employ/use a checker neural network]) … applied only to a predetermined computation (see, e.g., pages 28, 84, ; and
when the checker neural network is employed, executing … at least one checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “executing … at least one checker neural network”, under the BRI, is executing or using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using a checker) … to guarantee continuous checking of results”, “neural operations are performed in the codeword space and, then, results are checked” [i.e., execute/use a checker neural network]) on an available computational hardware component (see, e.g., pages 38 and 199, “augment the performance of hardware implementation of , and
wherein the checker neural network is virtualized such that an accelerator connected to the checker neural network is time-multiplexed (see, e.g., pages 7, 57, 59, 103, 123, 143-145 and 176, “we propose a ‘neuron virtualization’ by abstracting away the direct connections between ANN [artificial neural network] controller and all physical neuron units, and inserting a flexible V2P neuron mapping block” [i.e., virtualized neural network], “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using a checker) … to guarantee continuous checking of results”, “neural operations are performed in the codeword space and, then, results are checked” [i.e., the checker neural network] “we propose a Cache-Accelerated Adaptive Physical Neuron Allocation approach”, “the Cache-Accelerated V2P Mapper [Virtual-to-Physical neuron mapper, i.e., virtualized neural network] seems to be a good design choice in our experiments” [i.e., an accelerator is connected to the checker neural network], “we propose and implement a Bidirectional Time-Multiplexed Reusable ANN (BRANN) architecture to maximize the system's resource utilization by reusing neuron units for both the hidden layer and the output layer.”, “With those enhanced multi-purpose computational neuron nodes and the sophisticated time-multiplexing control techniques, this design option  , 
further comprising:
determining a criticality of each neuron in the neural network (see, e.g., page 87, “estimated the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place.” [i.e., determine criticality/relevance/importance of each neuron/unit in the network]); and … 
a neuron having an importance higher than a predetermined threshold, the neuron being a critical neuron (see, e.g., pages 46, 87 and 190, “changing the weights and biases of all neurons until the network produces the desired output within a given error threshold” [i.e., a predetermined threshold], “estimated the relevance of neuron nodes and then remove the least important ones … the relevance of a unit is defined as the error [i.e., neuron importance is defined as error] when the unit is removed minus the error when it is left in place” [i.e., a relevant/important neuron is not removed as is a critical/important neuron], “criterion for all network structures [i.e., including neurons of the network], where the … error has achieved a reasonably small 
Sakaguchi and Jin are analogous art because they are both directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Sakaguchi in view of Jin substantially teaches the claimed invention, Sakaguchi in view of Jin is not relied on to teach selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR).
selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) (as indicated above, “selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR)”, under the BRI, is any neural network replication that employs either a checker neural network or N modular redundancy (N-MR) technique for splitting or replicating any neuron or node of the neural network, such as N-MR performed by splitting or replicating any neuron or node of the neural network) (see, e.g., FIGs. N-MR-1-3 on page 5 depicting an “N-MR” technique that “Replicate[s] each hidden neuron N times” and “Replicate[s] each hidden neuron connection for each new neuron” and pages 7 and 11, “We vary the amount of N-MR” [i.e., selectively replicating a neural network by employing selective N-MR], “N-MR is a preliminary step to leverage the potential for fault-tolerance in neural networks … Splitting important neurons … Run-time splitting of important nodes” [i.e., selective replication of important neurons/nodes by employing N-MR that is performed via splitting neurons/nodes]).
Sakaguchi, Jin and Schuyler are analogous art because they are each directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, Jin, pages 3, 30 and 71, and Schuyler, pages 6 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi in view of Jin to incorporate the teachings of Schuyler to provide a neural network accelerator that exploits modular redundancy for fault-tolerance (See, e.g., Schuyler, pages 1 and 6). Doing so would have allowed Sakaguchi in view of Jin to leverage CMOS scaling for 

Regarding claims 2, 16 and 19, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 1, the system of claim 15, and the computer program product of claim 19.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose when the checker neural network is employed, during training, determining a correlation of the checker neural network; and
indicating a possible fault if a violation occurs, as determined by an accuracy recorder.
In the same field, analogous art Jin teaches when the checker neural network is employed, during training, determining a correlation of the checker neural network (see, e.g., page 88, “we are essentially establishing a nonlinear model to approximate the complex correlations between the input and output patterns provided in the training data set. We need to carefully manage the training process and determine an appropriate trade-off between the training performance of MLP systems (i.e., accuracy of predicted outputs)” [i.e., determine a correlation during training]); and
indicating a possible fault if a violation occurs, as determined by an accuracy recorder (paragraphs 20 and 26 of applicant’s specification disclose “If a violation occurs, as determined by an Accuracy Recorder, then the overall system 
Sakaguchi and Jin are analogous art because they are both directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic 

Regarding claim 3, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the correlation includes correlations for all expected input-output pairs.
In the same field, analogous art Jin teaches wherein the correlation includes correlations for all expected input-output pairs (see, e.g., page 88, “the standard performance measure, which is determined by both neural network structure and current input patterns. In back-propagation learning, it is typically defined as a[n] accumulated mean-square error of all output neurons and will be evaluated for each training input/output pair on an epoch-by-epoch basis.” [i.e., correlations measured/evaluated for all expected input/output pairs for all epochs]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). 

Regarding claim 4, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the correlation includes correlations across multiple input-output relationships to provide an output in agreement with an original network at some percentage of a time, where a difference in a historical agreement of the neural networks indicates the fault.
wherein the correlation includes correlations across multiple input-output relationships to provide an output in agreement with an original network at some percentage of a time (see, e.g., pages 55, 59, 77 and 88, “techniques are available, which can detect … faults, such as … time-redundant computations”, “concurrent error detection approaches … with time redundancy [i.e., for a time] … these methods repeat the same computation several times by using the system components in a different way for each repetition. Then the results are compared to detect the presence of errors”, “when the ANN system receives the updated error information indicating a new fault has been detected on one neuron, the fault has been there for a certain period of time”, “the standard performance measure, which is determined by both neural network structure [i.e., an original network] and current input patterns … a[n] accumulated mean-square error of all output neurons and will be evaluated for each training input/output pair on an epoch-by-epoch basis” [i.e., correlations across multiple input/output relationships to provide output in agreement with original network], “The back-propagation algorithm is considered to have converged when the absolute rate of change in the average squared error per epoch is sufficiently small. It is typically considered to be small enough to terminate the training process for the rate of change in the average squared error Eav(w) if it is roughly equal to or less than 1 percent per epoch” [i.e., a percentage of a time/epoch]), where a difference in a historical agreement of the neural networks indicates the fault (see, e.g., pages 7, 81 and 150, “the calculated performance errors, which is iteratively determined by the … input pattern or most recent epoch”, “unexpected faults can be detected timely, which means the faulty neuron can be detected and isolated within a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). 

Regarding claim 5, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the checker neural network is at least an order of magnitude smaller in a size than the neural network being checked.
wherein the checker neural network is at least an order of magnitude smaller in a size than the neural network being checked (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “the checker neural network”, under the BRI is any small neural network checker or checker neural network) (see, e.g., pages 55, 57, 64 and 85-86, “detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN [artificial neural network] systems … use an output characteristics predictor, which is then compared (using a checker)” [i.e., checker ANN/neural network], “Unlike conventional hardware redundancy where redundant components are usually swapped in to replace the exactly identical faulty component, the proposed spare neurons … can be directly used in the neural network of a larger size [i.e., the neural network being checked] or can be disabled if a small scale network structure is desired” [i.e., the small scale, smaller checker neural network], “for obtaining good generalization capability … use the smallest system that will fit the data … we start with an arbitrary small MLP” [i.e., a multi-layer perceptron neural network for the checker that is an order of magnitude smaller than the network being checked]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic 

Regarding claim 6, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 2.
Sakaguchi further discloses wherein neural network is executed on a first computational hardware component (see, e.g., paragraphs 35 and 112, “an arithmetic processing device configured to perform arithmetic operations of a neural network”, “The arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input. The arithmetic processing device 10 is, for example … an information processing device such as a personal computer or a server” [i.e., the neural network is executed on a first computational hardware component/arithmetic processing device]).
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose the checker neural network is executed on a second computational hardware component.
In the same field, analogous art Jin teaches the checker neural network is executed on a second computational hardware component (see, e.g., pages 38, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). 


Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the neural network and the checker neural network are executed on a single computational hardware component.
In the same field, analogous art Jin teaches wherein the neural network and the checker neural network are executed on a single computational hardware component (see, e.g., pages 31-32, 55, 57 and 84, “Run-Time Reconfiguration Artificial Neural Network (RRANN) … The RRANN was built on a FPGA board connected to the host PC, which stores all configuration information for the FPGAs, monitors the progress of each stage of execution, and supplies the appropriate configuration data to the FPGA board” [i.e., the neural network and checker are executed on a single host PC/hardware component],“fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN [artificial neural network] systems … use an output characteristics predictor, which is then compared (using a checker)”, “incorporate the structural optimization of neural networks into the ARANN platform” [i.e., a single hardware platform]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., 

Regarding claim 8, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 7.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the single computational hardware component is one of: time-multiplexed; and capable of processing multiple simultaneous requests.
In the same field, analogous art Jin teaches wherein the single computational hardware component is capable of processing multiple simultaneous requests (see, e.g., pages 71, 169 and 177, “improve the system performance by maximizing the degree of neuron-level parallelism throughout the ANN training/functioning processes, where all arithmetic operations and data access are carried out simultaneously in each neuron unit”, “all involved neuron nodes will enter a particular stage during the whole training/functioning process of neural networks and conduct some sort of operations simultaneously”, “the activation signals and the operational instructions from ANN controller will be distributed to those involved physical neurons simultaneously.” [i.e., capable of processing multiple requests/operations simultaneously]).


Regarding claim 9, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the available computational hardware component comprises one accelerator producing both an output of the neural network and an output of the checker neural network.
In the same field, analogous art Jin teaches wherein the available computational hardware component comprises one accelerator producing both an output of the neural network and an output of the checker neural network (see, e.g., pages 26, 103 and 123, “From a perspective of architectural acceleration, Hellmich and Klar [105] described an FPGA based simulation acceleration platform”, “we propose 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). 

Regarding newly-added claim 21, as discussed above, Sakaguchi in view of Jin and Schuyler teaches the method of claim 1.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the critical neuron is split into a first neuron and a second neuron with dual modular redundancy, thereby such splitting into the first neuron and the second neuron produces a fault-tolerant system.
In the same field, analogous art Jin teaches wherein the critical neuron is split into a first neuron and a second neuron with dual modular redundancy, thereby such splitting into the first neuron and the second neuron produces a fault-tolerant system (see, e.g., pages 3-4, 55 and 167, “Conventional fault-tolerant techniques applicable to ANN-based systems include spatial redundancy, temporal redundancy, … Dual Modular Redundancy (DMR)”, “we will focus on a particular important computing technique widely used in biomedical applications - artificial neural network - and investigate the possibility of building reliable and fault-tolerant ANN-based systems” [i.e., building/producing a fault-tolerant system], “Conventional fault-tolerant techniques are available … dual or triple modular redundancy” [i.e., dual modular redundancy splits modules/units of an ANN/artificial neural network into two neurons as part of a fault-tolerant technique], “given the prominent footprint percentage of neuron units in ARANN [i.e., including the critical neuron unit], it would be very convenient and cost-effective to achieve a higher level full-system fault-tolerance, by replicating … to achieve a full-system fault tolerance” [i.e., neuron is replicated/split into two neurons to thereby produce a fault-tolerant system/full-system fault-tolerance]).
Sakaguchi and Jin are analogous art because they are both directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the 
Alternatively, Schuyler also teaches wherein the critical neuron is split into a first neuron and a second neuron with … modular redundancy, thereby such splitting into the first neuron and the second neuron produces a fault-tolerant system (see, e.g., pages 1 and 11, “Exploiting Hidden Layer Modular Redundancy for Fault-Tolerance in Neural Network Accelerators” [i.e., producing fault-tolerant neural network systems], “N-MR [N modular redundancy – including cases where N=2, dual modular redundancy] is a preliminary step to leverage the potential for fault-tolerance in neural networks … Other approaches do exist: … Splitting important neurons” [i.e., splitting the important/critical neuron into a first and second neuron to produce fault-tolerance in the neural network system]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi in view of Jin to incorporate the teachings of Schuyler to provide a neural network accelerator that exploits modular redundancy for fault-tolerance (See, e.g., Schuyler, pages 1 and 6). Doing so would have allowed Sakaguchi in view of Jin to leverage CMOS scaling for improved performance and to use N-MR to leverage the potential for fault-tolerance in neural networks, as suggested by Schuyler (See, e.g., Schuyler, pages 2 and 11). 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
For example, Haws et al. (U.S. Patent Application Pub. No. 2014/0207711 A1, hereinafter “Haws”) discloses “a feature selection module 109 configured to perform … transductive Max-Relevance and Min-Redundancy (MRMR) feature selection” where “The criteria of MRMR can be separated into two independent components, one for maximum relevance and one for minimum redundancy. Maximum relevance requires calculation of the mutual information (or correlation) between the selected features and the class value. During the Maximum Relevance selection process of TMRMR only training data features are considered since the class value of the test samples is not available. Minimum Redundancy, on the other hand, calculates the mutual information 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.K.B./Examiner, Art Unit 2125 


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125